DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1 and 13) in the reply filed on 01/28/2021 is acknowledged, but after further consideration the Species election/restriction mailed on 12/08/2020 has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,727,180 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-2 are anticipated by claims 1-15 of the patent, it is not patentably distinct from claims 1-15 of the Patent. Please, see the Table as shown below.
The instant application claims under examination
Patented claims

Anticipated by claims 1 and 5
Note: plurality of the resistive layer is equivalent to the claimed “first resistive layer” and “first protection strip.” 
Claim 2
Anticipated by claim 1


Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/856,723. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-2 are anticipated by claims 1-7 of the copending Application, it is not patentably distinct from claims 1-7 of the copending Application. Please, see the Table as shown below.
The instant application claims under examination
copending Application claims
Claim 1
Anticipated by claims 1 and 7
Note: another resistive layer is equivalent to the claimed “first protection strip” and the pad-forming electrode and another pad-forming electrode equivalent to the claimed “first external electrode” and “second external electrode,” respectively. 

Anticipated by claim 1


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/856,756. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-2 are anticipated by claims 1-8 of the copending Application, it is not patentably distinct from claims 1-8 of the copending Application. Please, see the Table as shown below.
The instant application claims under examination
copending Application claims
Claim 1
Anticipated by claims 1-3
Note: a plurality of resistive layer is equivalent to the claimed “first resistive layer” and “first protection strip” and at least one pad-forming electrode “including a first terminal” and “second terminal” equivalent to the claimed “first external electrode” and “second external electrode,” respectively. 
Claim 2
Anticipated by claim 1


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/660,205. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-2 are anticipated by claims 1-4 of the copending Application, it is not patentably distinct from claims 1-4 of the copending Application. Please, see the Table as shown below.
The instant application claims under examination
copending Application claims
Claim 1
Anticipated by claim 4
Note: a second resistive layer is equivalent to the claimed “first protection strip.” 
Claim 2
Anticipated by claim 4


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/455,041. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-2 are anticipated by claims 1-4 of 
The instant application claims under examination
copending Application claims
Claim 1
Anticipated by claims 1 and 4
Note: a second resistive layer is equivalent to the claimed “first protection strip” and the pad-forming electrode and another pad-forming electrode equivalent to the claimed “first external electrode” and “second external electrode,” respectively.
Claim 2
Anticipated by claim 1


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/455,128. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-2 are anticipated by claims 1-2 of the copending Application, it is not patentably distinct from claims 1-2 of the copending Application. Please, see the Table as shown below. 
The instant application claims under examination
copending Application claims
Claim 1
Anticipated by claim 1.
Note: auxiliary film is equivalent to the claimed “first protection strip.”
Claim 2
Anticipated by claim 1


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake (U.S. 2014/0054746 A1, hereinafter refer to Ohtake) in view of Tada et al. (US 2001/0048122 A1, hereinafter refer to Tada).
Regarding Claim 1: Ohtake discloses a resistor element (see Ohtake, Figs.6A-6B and 9 as shown below and ¶ [0003]) comprising:

    PNG
    media_image1.png
    299
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    264
    413
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    302
    698
    media_image3.png
    Greyscale

a lower-layer insulating-film (13) (see Ohtake, Figs.6A-6B and 9 as shown above and ¶ [0094]);
a rectangular first resistive layer (21) defined by first and second sidewalls, disposed on the lower-layer insulating-film (13) (see Ohtake, Figs.6A-6B and 9 as shown above, ¶ [0053]- ¶ [0054], and ¶ [0095]);
a first protection strip (22) on the lower-layer insulating-film (13) in parallel with the first sidewall of the first resistive layer (21) (see Ohtake, Figs.6A-6B and 9 as shown above);
an interlayer insulating film (14) covering the first resistive layer (21) and the first protection strip (22) (see Ohtake, Figs.6A-6B and 9 as shown above);
a first external electrode (31) on the interlayer insulating film (14), being electrically connected to a terminal of the first resistive layer (21) and a terminal of the first protection strip (22), respectively (see Ohtake, Figs.6A-6B and 9 as shown above); and
a second external electrode (32) on the interlayer insulating film (14), being electrically connected to another terminal of the first resistive layer (21) and another 22), respectively (see Ohtake, Figs.6A-6B and 9 as shown above).
Ohtake is silent upon explicitly disclosing wherein a first protection strip and the first resistive layer, implemented by a tandem connection of a plurality of p-n junctions, the tandem connection includes alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type.
Before effective filing date of the claimed invention the disclosed resistive layer or protection strip were known to be formed pn diodes in order to obtain an almost uniform potential gradient across the spiral thin film (resistive layer or protection strip) and lower on-resistance.
For support see Tada, which teaches wherein a first protection strip (10/ spiral thin film) and the first resistive layer (10/ spiral thin film), implemented by a tandem connection of a plurality of p-n junctions, the tandem connection includes alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type (see Tada,Figs.1-2, ¶ [0002], ¶ [0024], ¶ [0035], and ¶ [0082]).
Therefore, It would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ohtake and Tada to enable the first protection strip (10/ spiral thin film) and the first resistive layer (10/ spiral thin film) to be implemented by a tandem connection of a plurality of p-n junctions, the tandem connection includes alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type as taught by Tada in order to obtain an almost uniform potential gradient across 10/ spiral thin film) and first resistive layer (10/ spiral thin film) implemented by a tandem connection of a plurality of p-n junctions, the tandem connection includes alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type step of Ohtake and art recognized suitability for obtaining an almost uniform potential gradient across the spiral thin film (resistive layer or protection strip) and lowering on-resistance has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 2: Ohtake as modified teaches a resistor element as set forth in claim 1 as above. The combination of Ohtake and Tada further teaches wherein a semiconductor substrate (10), wherein the lower-layer insulating-film (13) is provided on a top surface of the semiconductor substrate (10) (see Ohtake, Figs.6A-6B and 9 as shown above).
Regarding Claim 5: Ohtake as modified teaches a resistor element as set forth in claim 1 as above.  The combination of Ohtake and Tada further teaches wherein a counterpart first protection strip of the first protection strip (22/10), disposed on the lower-layer insulating-film (13/8) in parallel with the second sidewall of the first resistive layer (21/10) (see Ohtake, Figs.6A-6B and 9 as shown above), implemented by a counterpart tandem connection of a plurality of p-n junctions, the counterpart tandem connection includes alternate arrangements of another first-polarity zone of the 
wherein the first external electrode (31) is electrically connected to a terminal of the counterpart first protection strip (22), and the second external electrode (32) is electrically connected to another terminal of the counterpart first protection strip (22) (see Ohtake, Figs.6A-6B and 9 as shown above).
Claims 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake (U.S. 2014/0054746 A1, hereinafter refer to Ohtake) in view of Tada et al. (US 2001/0048122 A1, hereinafter refer to Tada) and Arai et al. (U.S. 2017/0263598 A1, hereinafter refer to Arai). 
Regarding Claim 3: Ohtake discloses a resistor element (see Ohtake, Figs.6A-6B and 9 as shown above and ¶ [0003]) comprising:
a semiconductor substrate (10) (see Ohtake, Figs.6A-6B and 9 as shown above and ¶ [0050]);
a lower-layer insulating-film (13) on a top surface of the semiconductor substrate (10) (see Ohtake, Figs.6A-6B and 9 as shown above);
a rectangular first resistive layer (21) defined by first and second sidewalls, disposed on the lower-layer insulating-film (13) (see Ohtake, Figs.6A-6B and 9 as shown above, ¶ [0053]- ¶ [0054], and ¶ [0095]);
a first protection strip (22) on the lower-layer insulating-film (13) in parallel with the first sidewall of the first resistive layer (21) (see Ohtake, Figs.6A-6B and 9 as shown above, ¶ [0053]- ¶ [0054], and ¶ [0095]) implemented by a tandem connection of a plurality of p-n junctions, the tandem connection includes alternate arrangements of a 
an interlayer insulating film (14) covering the first resistive layer (21) and the first protection strip (22) (see Ohtake, Figs.6A-6B and 9 as shown above);
a first external electrode (31) on the interlayer insulating film (14), being electrically connected to a terminal of the first resistive layer (21) and a terminal of the first protection strip (22), respectively (see Ohtake, Figs.6A-6B and 9 as shown above);
an intermediate-connecter (33) on the interlayer insulating film (14), being electrically connected to another terminal of the first resistive layer (21) and another terminal of the first protection strip (22), respectively, the intermediate-connecter (33) is ohmically connected to the semiconductor substrate (10) through a window portion of the lower-layer insulating-film (13) (see Ohtake, Figs.6A-6B and 9 as shown above). 
Ohtake is silent upon explicitly disclosing wherein a first protection strip and the first resistive layer, implemented by a tandem connection of a plurality of p-n junctions, the tandem connection includes alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type.
Before effective filing date of the claimed invention the disclosed resistive layer or protection strip were known to be formed pn diodes in order to obtain an almost uniform potential gradient across the spiral thin film (resistive layer or protection strip) and lower on-resistance.
For support see Tada, which teaches wherein a first protection strip (10/ spiral thin film) and the first resistive layer (10/ spiral thin film), implemented by a tandem connection of a plurality of p-n junctions, the tandem connection includes alternate 
Therefore, It would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ohtake and Tada to enable the first protection strip (10/ spiral thin film) and the first resistive layer (10/ spiral thin film) to be implemented by a tandem connection of a plurality of p-n junctions, the tandem connection includes alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type as taught by Tada in order to obtain an almost uniform potential gradient across the spiral thin film (resistive layer or protection strip) and lower on-resistance step of Ohtake to be performed according to the teachings of Tada because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed first protection strip (10/ spiral thin film) and first resistive layer (10/ spiral thin film) implemented by a tandem connection of a plurality of p-n junctions, the tandem connection includes alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type step of Ohtake and art recognized suitability for obtaining an almost uniform potential gradient across the spiral thin film (resistive layer or protection strip) and lowering on-resistance has been recognized to be motivation to combine.   MPEP § 2144.07.
The combination of Ohtake and Tada is silent upon explicitly disclosing wherein a counter electrode on a bottom surface of the semiconductor substrate.

For support see Arai, which teaches wherein a counter electrode (130) on a bottom surface of the semiconductor substrate (114/142) (see Arai, Figs.3A-3B and ¶ [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ohtake, Tada, and Arai to enable a counter electrode (130) on a bottom surface of the semiconductor substrate (114/142) as taught by Arai in order to obtain A vertical MOSFET device and electrically connect the external electric circuit to the semiconductor device (see Arai, Figs.3A-3B and ¶ [0039]). 
Regarding Claim 4: Ohtake as modified teaches a resistor element as set forth in claim 3 as above. The combination of Ohtake ,Tada, and Arai is silent upon explicitly disclosing wherein  the first protection strip has a first contact region of the first conductivity type electrically connected to the first external electrode, and a second contact region of the first conductivity type electrically connected to the intermediate-connecter, and
the first-polarity zone and the second-polarity zone are alternately and repeatedly arranged between the first contact region and the second contact region.
However, practicing the combination of Ohtake ,Tada, and Arai to form the Ohtake first protection strip and the first resistive layer according to the teachings of 
the first-polarity zone and the second-polarity zone are alternately and repeatedly arranged between the first contact region and the second contact region.
Regarding Claim 6: Ohtake as modified teaches a resistor element as set forth in claim 3 as above. The combination of Ohtake ,Tada, and Arai further teaches wherein a counterpart first protection strip of the first protection strip (22/10), disposed on the lower-layer insulating-film (13/8) in parallel with the second sidewall of the first resistive layer (21/10) (see Ohtake, Figs.6A-6B and 9 as shown above), implemented by counterpart tandem connection of a plurality of p-n junctions, the counterpart tandem connection includes alternate arrangements of another first-polarity zone of the first conductivity type and another second-polarity zone of the second conductivity type (see Tada,Figs.1-2, ¶ [0002], ¶ [0024], ¶ [0035], and ¶ [0082]),
wherein the first external electrode (31) is electrically connected to a terminal of the counterpart first protection strip (22), and the intermediate-connecter (33) is electrically connected to another terminal of the counterpart first protection strip (22) (see Ohtake, Figs.6A-6B and 9 as shown above). 
Regarding Claim 7: Ohtake as modified teaches a resistor element as set forth in claim 3 as above. The combination of Ohtake ,Tada, and Arai further teaches wherein a second external electrode (32) on the interlayer insulating film (14) (see Ohtake, Figs.6A-6B and 9 as shown above);
21) defined by third and fourth sidewalls, disposed on the lower-layer insulating-film (13), and having a terminal connected to the intermediate-connecter (33), and another terminal connected to the second external electrode (32) (see Ohtake, Figs.9-10);
a second protection strip (22) on the lower-layer insulating-film (13) in parallel with the third sidewall of the second resistive layer (21) (see Ohtake, Figs.9-10). 
Ohtake is silent upon explicitly disclosing wherein a second protection strip and the second resistive layer, implemented by a second tandem connection of a plurality of p-n junctions, the second tandem connection includes alternate arrangements of another first-polarity zone of a first conductivity type and another second-polarity zone of a second conductivity type.
Before effective filing date of the claimed invention the disclosed resistive layer or protection strip were known to be formed pn diodes in order to obtain an almost uniform potential gradient across the spiral thin film (resistive layer or protection strip) and lower on-resistance.
For support see Tada, which teaches wherein a second protection strip (10/ spiral thin film) and the second resistive layer (10/ spiral thin film), implemented by a second tandem connection of a plurality of p-n junctions, the second tandem connection includes alternate arrangements of another first-polarity zone of a first conductivity type and another second-polarity zone of a second conductivity type (see Tada,Figs.1-2, ¶ [0002], ¶ [0024], ¶ [0035], and ¶ [0082]). 
Therefore, It would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ohtake 10/ spiral thin film) and the second resistive layer (10/ spiral thin film) to be implemented by a second tandem connection of a plurality of p-n junctions, the second tandem connection includes alternate arrangements of another first-polarity zone of a first conductivity type and another second-polarity zone of a second conductivity type as taught by Tada in order to obtain an almost uniform potential gradient across the spiral thin film (resistive layer or protection strip) and lower on-resistance step of Ohtake to be performed according to the teachings of Tada because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed second protection strip (10/ spiral thin film) and second resistive layer (10/ spiral thin film) implemented by a second tandem connection of a plurality of p-n junctions, the second tandem connection includes alternate arrangements of another first-polarity zone of a first conductivity type and another second-polarity zone of a second conductivity type step of Ohtake and art recognized suitability for obtaining an almost uniform potential gradient across the spiral thin film (resistive layer or protection strip) and lowering on-resistance has been recognized to be motivation to combine.   MPEP § 2144.07.  
Regarding Claim 8: Ohtake as modified teaches a resistor element as set forth in claim 7 as above. The combination of Ohtake ,Tada, and Arai further teaches wherein a counterpart second protection strip (22/10) of the second protection strip (22/10), disposed on the lower-layer insulating-film (13/8) in parallel with the fourth sidewall of the second resistive layer (21/10) (see Ohtake, Figs.9-10), implemented by a counterpart second tandem connection of a plurality of p-n junctions, the counterpart 
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BITEW A DINKE/Primary Examiner, Art Unit 2896